          Case 1:19-cv-03144-BAH Document 14 Filed 10/25/19 Page 1 of 3




JEAN E. WILLIAMS
Deputy Assistant Attorney General
United States Department of Justice
Environment & Natural Resources Division

TYLER M. ALEXANDER (CA 313188)
JENNIFER A. NAJJAR (CO 50494)
EMMA L. HAMILTON (CA 325360)
Trial Attorneys
Natural Resources Section
P.O. Box 7611
Washington, D.C. 20044-7611

Attorneys for Defendants

                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 NEIGHBORS AGAINST BISON             )                Case No. 1:19-cv-3144-BAH
 SLAUGHTER, et al.,                  )
                                     )
 Plaintiffs;                         )                MOTION TO EXPEDITE
                                     )                CONSIDERATION OF
           v.                        )                DEFENDANTS’ MOTION TO
                                     )                TRANSFER VENUE
 THE NATIONAL PARK SERVICE, et al., )
                                     )
 Defendants.                         )                Administrative Procedure Act Case,
 ___________________________________ )                5 U.S.C. §§ 701 et seq.

        Defendants respectfully request this Court expedite consideration of Defendants’ Motion

to Transfer Venue to the District of Montana, ECF No. 13, and shorten the briefing schedule on

that motion. As more fully explained in Defendants’ Motion to Transfer Venue, there are strong

local interests that will be harmed by the emergency remedy Plaintiffs seek, and there are

extensive ties between Plaintiffs, the land at issue, and the Plaintiffs’ alleged injuries to the

District of Montana. In contrast, there is no nexus to the District of Columbia, save the District’s

role as the seat of the federal government. This entire case—including Plaintiffs’ Motion for a

Preliminary Injunction—should be transferred to the District of Columbia.
         Case 1:19-cv-03144-BAH Document 14 Filed 10/25/19 Page 2 of 3




       On October 25, 2019, Defendants’ counsel conferred with Plaintiffs’ counsel via email

and telephone. Plaintiffs stated their position as follows: Plaintiffs’ counsel informed Federal

Defendants’ counsel that Plaintiffs oppose this motion to expedite, but if the Court grants the

motion to expedite, Plaintiffs would not oppose Federal Defendants’ proposed briefing schedule

on the motion to transfer venue.

       If the Court grants this motion to expedite, the Parties agreed to the following briefing

schedule: Plaintiffs will respond by November 4, 2019 and Defendants will reply, if at all, by

November 8, 2019.

       For the foregoing reasons, this Court should expedite Defendants Motion to Transfer

Venue and adopt the proposed shortened briefing schedule on that motion. A proposed order

granting this motion is attached.

       Respectfully submitted this 25th day of October, 2019,


                                                 JEAN E. WILLIAMS
                                                 Deputy Assistant Attorney General
                                                 U.S. Department of Justice
                                                 Environment & Natural Resources Division

                                                 /s/ Tyler M. Alexander____________
                                                 TYLER M. ALEXANDER
                                                 Trial Attorney
                                                 Natural Resources Section
                                                 P.O. Box 7611
                                                 Washington, D.C. 20044-7611
                                                 Tele: (202) 305-0238
                                                 Fax: (202) 305-0506
                                                 tyler.alexander@usdoj.gov

                                                 /s/ Jennifer A. Najjar
                                                 JENNIFER A. NAJJAR
                                                 Trial Attorney
                                                 Natural Resources Section
                                                 P.O. Box 7611
                                                 Washington, D.C. 20044-7611
Case 1:19-cv-03144-BAH Document 14 Filed 10/25/19 Page 3 of 3




                              Tele: (202) 305-0476
                              Fax: (202) 305-0506
                              emma.hamilton@usdoj.gov
                              Attorneys for Defendants

                              /s/ Emma L. Hamilton____________
                              EMMA L. HAMILTON
                              Trial Attorney
                              Natural Resources Section
                              P.O. Box 7611
                              Washington, D.C. 20044-7611
                              Tele: (202) 305-0479
                              Fax: (202) 305-0506
                              emma.hamilton@usdoj.gov
                              Attorneys for Defendants
